144 F.3d 881
UNITED STATES, Appellee,v.Jose F. BLASINI-LLUBERAS, Defendant, Appellant.
No. 98-1392.
United States Court of Appeals,First Circuit.
May 21, 1998.

Before TORRUELLA, Chief Judge, COFFIN, Senior Circuit Judge, and STAHL, Circuit Judge.

ORDER OF COURT

1
Defendant has moved for a stay of execution of his sentence and for release on bail pending appeal from his conviction.  Defendant filed a similar motion for release pending appeal in the district court on February 23, 1998.  The district court motion was denied on May 13, 1998, and defendant was ordered to commence his prison term on May 22, 1998.


2
On the basis of the sketchy record before us, it appears that the district court failed to "state in writing, or orally on the record, the reasons" for its decision to deny bail.  Fed. R.App. P. 9(a) (1994);  see also Fed.  R.App. P. 9(b) (orders regarding release after conviction are subject to Rule 9(a)).


3
This court needs a reasoned statement from the district court in order to efficiently and effectively review the matter.  See United States v. Bayko, 774 F.2d 516, 519 (1st Cir. 1985) (stating that end runs around the Rule 9 requirement cannot be countenanced because this court's "independent" review standard necessarily is "tempered by deference to the district court's firsthand judgment of the situation.").  Rule 9(a) requires unambiguously, that the district court "must" state its reasons.  See United States v. Swanquist, 125 F.3d 573 (7th Cir. 1997) (explaining that the Rule requires more than a conclusory statement).


4
Under the circumstances, we think it appropriate to remand for the limited purpose of enabling the district court to expressly make the findings required by 18 U.S.C. § 3143(b), and to explain its reasoning.


5
The district court is requested to transmit to this court, within ten days of the date of this order, a statement of reasons explaining why, in the district court's opinion, the criteria for release pending appeal under 18 U.S.C. § 3143(b) were not met.


6
The matter is remanded for submission of a statement of reasons within ten days of the date of this order.  This court shall retain jurisdiction.  Defendant's sentence shall be stayed pending further order of this court.